In an action to recover damages for personal injuries and for medical expenses and loss of services, the appeal is from an order conditionally granting respondents’ motion to relieve them of their default in serving a complaint. Order affirmed, with $10 costs and disbursements to appellant. While we do not find an improvident exercise of discretion by the Special Term in granting the motion, nonetheless, costs are allowed to appellant because respondents’ default has retarded the prompt disposition of the action. Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.